Citation Nr: 0723878	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left eye 
condition, secondary to the service-connected disability of a 
maculous scar of the right eye with optic nerve atrophy.

4.  Entitlement to an evaluation in excess of 20 percent 
disabling for residuals, internal derangement of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to January 
1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 20 percent evaluation 
for residuals, internal derangement of the left knee, and 
denied service connection for a left eye condition, secondary 
to the service-connected disability of a maculous scar of the 
right eye with optic nerve atrophy; and an April 2005 rating 
decision of the VA RO in St. Louis, Missouri, which denied 
service connection for bilateral hearing loss and tinnitus.

The veteran's motion for advance on the docket (AOD) was 
granted for good cause shown under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006) in June 2007.


FINDINGS OF FACT

1.  Bilateral hearing loss is first shown by medical evidence 
dated several years after the veteran's discharge from 
service, and there is no persuasive evidence showing it is 
related to a disease, injury or event in service.

2.  The veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury, or event in service. 

3.  The veteran is not shown by competent medical evidence to 
have a left eye disability that is etiologically related to 
service or a service-connected disability.
4.  The veteran's service-connected left knee disability is 
manifested by locking, occasional stiffness, weakness, 
arthritis, and slight limitation of flexion, with pain.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

3.  A left eye disability was not incurred in or aggravated 
by active military service and is not proximately due to or 
the result of any service-connected disability.  See 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

4. The criteria for a disability rating in excess of 20 
percent for residuals, internal derangement of the left knee 
have not been met.  See U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.71a, 
Diagnostic Code 5258 (2006).

5.  The criteria for a disability rating of 10 percent for 
osteoarthritis of the left knee have been met.  See 38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.   Service Connection on a Direct and Secondary Basis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id; see also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

A.  Entitlement to service connection for bilateral hearing 
loss

The veteran contends that he suffers bilateral hearing loss 
as the result of exposure to excessive noise as part of the 
air transport command team refueling and loading/unloading 
aircrafts.  See VA examination report, August 2005.  The 
service medical records lack mention of acoustic trauma or 
ear disease.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  The veteran's hearing loss is sensorineural and 
would qualify under the provision; however, hearing loss was 
not shown within the first post-service year.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  The veteran's 
report of bilateral hearing loss after service is 
insufficient to posit credible evidence of a bilateral 
hearing loss disability at the time of or within one year of 
his service, as hearing loss is possible under the regulation 
without establishing a disability.  The regulation requires 
auditory examination to establish such evidence.  None of the 
evidence produced shows a bilateral hearing loss disability 
(as defined in 38 C.F.R. § 3.385 and discussed below) via 
competent evidence within one year of the veteran's 
termination of service.
 
With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  See Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).  The VA 
audiological examination report of August 2005 documents the 
pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
60
85
90
LEFT
35
55
70
105+
105+

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 80 percent in the left ear.  
These results indicate that the veteran currently has a 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.  

The examining physician at the August 2005 VA examination 
noted that the veteran's service medical records showed 
normal whispered voice test results in May 1945, January 
1946, and December 1946.  In addition, the physician noted 
that the veteran reported bilateral hearing loss at least 15 
to 20 years prior to this examination, which would be 
approximately 40 to 45 years after his discharge from 
service.  After review of the claims file, the physician 
opined that it is not at least as likely as not that the 
veteran's hearing loss is related to his military service.  

While the evidence of record includes a diagnosis of 
bilateral hearing loss from August 2005 and record of VA 
Medical Center (VAMC) treatment for bilateral hearing loss 
from November 1999 through March 2004, service connection 
cannot be granted in this case for the following reasons.  
First, there is no showing of chronic hearing loss during 
service.  As mentioned above, the veteran's service medical 
records indicated normal whispered voice test results in May 
1945, January 1946, and December 1946.  Second, presumptive 
service connection is not warranted since there is no showing 
of hearing loss within the first post-service year.  While 
the veteran stated in his June 2005 Notice of Disagreement 
that he has had trouble hearing since he was discharged from 
service, there are no complaints or findings of such in his 
service medical records or in records dated within one year 
of discharge.  No evidence of record exists referencing 
bilateral hearing loss until a VAMC treatment record from 
November 1999, which indicated a history of hearing loss.  In 
addition, the veteran stated in the August 2005 VA 
examination report that his hearing loss began 40 to 45 years 
after service and that he was uncertain whether his hearing 
loss was related to his tenure in the military at all.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  Third, the examining physician at 
the August 2005 examination opined that the veteran's hearing 
loss is not related to his in-service noise exposure.  
Therefore, none of the evidence supports inservice 
incurrence.  Without evidence supporting inservice 
incurrence, the claim must fail. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A §5107 
(West 2002).

B. Entitlement to service connection for tinnitus

The veteran also claims to suffer from tinnitus as the result 
of exposure to excessive noise as part of the air transport 
command team refueling and loading/unloading aircrafts.  See 
VA examination report, August 2005.  As with the veteran's 
claim for hearing loss, the service medical records remain 
silent for any complaints of ringing of the ears.  The first 
reference to tinnitus is made in VAMC treatment records from 
November 1999, in which the veteran reported a history of 
hearing loss, with associated tinnitus.     

Tinnitus is not a disease falling within the purview of 38 
C.F.R. § 3.309 and therefore cannot benefit from the 
presumption.

The August 2005 VA examination report noted that the veteran 
reported intermittent, bilateral tinnitus.  At this 
examination, the veteran described the tinnitus as 
"crickets" in the right ear, lasting 20 to 30 minutes, 
beginning approximately 18 to 20 years prior to the 
examination; and ringing in the left ear, lasting a few 
minutes, beginning the week prior to the examination.  After 
reviewing the claims file, the examiner concluded that it is 
not at least as likely as not that the veteran's tinnitus is 
related to active military service.  The Board has reviewed 
the entire claims file and can find no competent medical 
evidence to the contrary of this opinion.  The veteran 
contends otherwise, however, he is not competent to offer 
evidence on this point.  See Rucker, supra.  While the 
veteran stated in his June 2005 Notice of Disagreement that 
the ringing in his ears has been present since he was 
discharged from service, there is no evidence of such in the 
veteran's service medical records.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's tinnitus is related to his service.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  See Gilbert, 1 Vet. App. at 
53.

C.  Entitlement to service connection for a left eye 
disability, secondary to the service-connected disability of 
a maculous scar of the right eye with optic nerve atrophy

The veteran contends that he suffers a left eye condition as 
a result of his currently service-connected right eye 
disability. 

The veteran was diagnosed with blepharitis and dry eye at 
October 2004 and August 2005 VA examinations.  VAMC treatment 
records from October 2004 indicate that, in addition to 
blepharitis, the veteran also has had cataracts in both eyes.  

The Board concedes that the veteran currently suffers from 
dry eye and blepharitis of the left eye; however, the claims 
folder contains no evidence linking these conditions to the 
veteran's service or service-connected right eye disability.  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2006); see also, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  There is no evidence of a left eye disability in 
service and no medical opinion that has related his left eye 
disability to service.  Thus, the veteran's claim fails on a 
direct basis.  See Hickson, supra. 

In addition, the physician at the August 2005 VA examination 
specifically stated that the veteran's left eye condition is 
not related to his right eye disability.  The Board has 
identified no other competent medical evidence that 
establishes that the veteran's current left eye condition is 
related to his service-connected right eye disability.  The 
Board has considered the veteran's statements made in 
conjunction with his claim; however, the veteran is not a 
medical professional and is not competent to offer an opinion 
as to the etiology of his left eye disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
claim fails on a secondary basis.  See Allen, supra. 

Therefore, as the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim of entitlement to service 
connection for a left eye disability, on a direct or 
secondary basis, must be denied.  See 38 U.S.C.A §5107 (West 
2002).

II.  Entitlement to an evaluation in excess of 20 percent 
disabling for residuals, internal derangement of the left 
knee

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
disabilities in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2006).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's left knee disability is currently rated at 20 
percent under Diagnostic Code 5258.  

According to Diagnostic Code 5258, a knee impairment with 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint is rated at 20 
percent.  38 C.F.R. § 4.71a, Code 5258 (2006).  Therefore, 
the veteran currently receives the maximum compensation 
available under Diagnostic Code 5258.  

The Board notes that the veteran has a history of arthritis 
of the left knee.  He was diagnosed with osteoarthritis of 
the left knee at August 1967, August 1970, and August 2005 VA 
examinations.  In addition, the October 2004 VA examination 
revealed evidence of early arthritic change of the left knee.  

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis (hypertrophic or osteroarthritis) 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2006).  Degenerative arthritis, when established 
by x-ray findings, will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II 
(2006).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a (2006).

Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees; a 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2006).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

The veteran underwent VA examinations for his left knee in 
October 2004 and August 2005.  The veteran's range of 
extension was recorded as 0 degrees at both of these 
examinations.  His range of flexion was recorded as 110 
degrees at the October 2004 examination and 90 degrees at the 
August 2005 examination.  These range of motion findings do 
not support a compensable evaluation under Diagnostic Codes 
5260 and 5261.  

Although the aforementioned range of motion findings, 
recorded at the October 2004 and August 2005 VA examinations, 
do not support a compensable evaluation under Diagnostic 
Codes 5260 and 5261, Diagnostic Code 5003 provides, as 
mentioned above, that when the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In 
light of the x-ray findings of osteoarthritis of the left 
knee, and the objective findings that the knee is affected by 
limitation of motion with pain, albeit noncompensable under 
Diagnostic Codes 5260 and 5261, a separate 10 percent rating 
is warranted under Diagnostic Codes 5003 and 5010.  See VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997); VA O.G.C. Prec. 
Op. No. 9-98.  

The Board must now address the alternative avenues through 
which the veteran may obtain an increased disability rating.  
Diagnostic Code 5259 assigns a 10 percent rating for removed 
symptomatic semilunar cartilage.  The Board recognizes that 
the veteran underwent an arthrotomy, but there is no 
indication in the veteran's records that the semilunar 
cartilage has been removed.  In light of the foregoing, the 
Board finds that the criteria for a compensable rating for 
either symptomatic, dislocated cartilage or removed cartilage 
have not been met.  The veteran is adequately compensated for 
any cartilage damage under Diagnostic Code 5258, and 
Diagnostic Code 5259 is inapplicable.

Under Diagnostic Code 5257 (recurrent subluxation or lateral 
instability), a knee impairment with recurrent subluxation or 
lateral instability is rated 10 percent when slight, 20 
percent when moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Code 5257 (2006).  At the October 2004 VA 
examination, the veteran denied any instability.  No mention 
of subluxation was made at this examination.  At the August 
2005 VA examination, the examining physician stated that the 
veteran's alleged instability does not appear to be a true 
instability.  At this same examination, the physician noted 
that the veteran did not report recurrent subluxation.  
Therefore, this diagnostic code is inapplicable.  

The Board notes that other applicable diagnostic codes 
relating to knee disorders include Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5262 (impairment of 
the tibia and fibula), and Diagnostic Code 5263 (for genu 
recurvatum).  There is no evidence of record that shows the 
veteran has ankylosis of the knee, impairment of the tibia 
and fibula, or acquired, traumatic genu recurvatum.  
Therefore, these diagnostic codes are not for application.    

In summary, for the reasons and bases expressed above, the 
Board has concluded that no more than a 20 percent rating is 
warranted under Diagnostic Code 5258, and that a separate 10 
percent rating, but no higher, is warranted under Diagnostic 
Codes 5003 and 5010 for the veteran's service-connected left 
knee disability. 

III.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Letters dated in September 2004 and December 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The September 2004 and December 
2004 letters informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran with VA examinations for his left 
knee and his eyes in October 2004.  In August 2005, the 
veteran was provided with an audiological VA examination, a 
left knee VA examination, and a VA examination for his eyes.  
In regards specifically to the veteran's claim for an 
increased rating for his left knee disability, the Board 
notes that there is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2006).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
concludes that the October 2004 and August 2005 VA 
examination reports are thorough and consistent with 
contemporaneous VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a left eye condition, 
secondary to the service-connected disability of a maculous 
scar of the right eye with optic nerve atrophy is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for residuals, internal derangement of the left 
knee is denied.

Entitlement to no more than a 10 percent rating based on 
osteoarthritis of the left knee is granted, subject to the 
laws and regulations governing payment of monetary benefits. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


